
	
		II
		110th CONGRESS
		1st Session
		S. 750
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2007
			Mr. Domenici (for
			 himself and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize to be appropriated $1,800,000 for fiscal
		  year 2008 to acquire real property and carry out a military construction
		  project at Kirtland Air Force Base, New Mexico.
	
	
		1.Authority to carry out
			 military construction project at Kirtland Air Force Base, New Mexico
			(a)AuthorityUsing
			 amounts appropriated pursuant to the authorization of appropriations under
			 subsection (b), the Secretary of the Air Force may acquire real property and
			 carry out a military construction project at Kirtland Air Force Base, New
			 Mexico, as specified under such subsection.
			(b)Authorization
			 of AppropriationsThere is
			 authorized to be appropriated for fiscal year 2008 for military construction
			 and land acquisition for the Department of the Air Force for the replacement of
			 a fuel unloading facility at Kirtland Air Force Base, New Mexico,
			 $1,800,000.
			
